Title: To George Washington from Henry Laurens, 17 April 1778
From: Laurens, Henry
To: Washington, George



Sir
York Town [Pa.] 17th April 1778

I had the honor of addressing Your Excellency the 14th by Barry.
I am now to present & refer Your Excellency to two Acts of Congress which will accompany this.
1. of the 14th for empowering the Commissary of purchases to appoint & remove subordinate Officers & for divers establishments & regulations in that department.
2. of the 15th for appointing the Honorable Major General Gates to the Command of the whole Northern department of the Army & for maintaining the possession of Hudson’s River. I have the honor to be

With the highest Esteem & Respect Sir Your Excellency’s Most obedient & Most humble servant

Henry Laurens, President of Congress.

